In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-14-00436-CR


                       KENNETH ALLEN TARRILLION, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                         On Appeal from the County Court at Law No. 2
                                      Collin County, Texas
               Trial Court No. 002-82080-2014, Honorable Richard Davis, Presiding

                                       February 19, 2015

                           ON ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Following a jury trial, appellant Kenneth Allen Tarrillion was convicted of the

misdemeanor offense of assault causing bodily injury. 1           After hearing punishment

evidence, the trial court placed appellant on deferred adjudication community

supervision for a period of six months. Appellant’s retained counsel filed a notice of

appeal from the trial court’s judgment.




      1
          See TEX. PENAL CODE ANN. § 22.01 (West 2013).
      Thereafter, retained counsel filed with the trial court a motion to withdraw, which

the trial court granted on December 4, 2014.


      No clerk’s record or reporter’s record has been filed. Both the clerk and the

reporter have notified this Court that no payment arrangements for the record have

been made. Appellant has not corresponded with the Court, despite being notified of

his obligation to make payment arrangements for the appellate record.


      Accordingly, we abate the appeal and remand the cause to the trial court for

further proceedings. TEX. R. APP. P. 37.3(a)(2). On remand, the trial court shall utilize

whatever means it finds necessary to determine the following:


      (1)    whether appellant desires to prosecute the appeal;

      (2)    if appellant desires to prosecute the appeal, whether appellant is indigent;

      (3)    if appellant is indigent, whether counsel should be appointed to represent
             appellant on appeal;

      (4)    whether appellant is entitled to have the clerk's and reporter's records
             furnished without charge; and

      (5)    what orders, if any, should be entered to assure the filing of appropriate
             notices and documentation to dismiss appellant's appeal if appellant does
             not desire to prosecute this appeal, or, if appellant desires to prosecute
             the appeal, to assure that the clerk's and reporter's records will be filed
             promptly and that the appeal will be diligently pursued. See TEX. R. APP.
             P. 37.3(b).

      We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court determine appellant desires

new counsel and is entitled to same, the trial court shall appoint counsel and shall

include in its findings of fact the name, address, telephone and fax number, and state

bar number of the new counsel appointed. Additionally, the trial court shall also cause


                                            2
to be developed 1) a supplemental clerk's record containing the findings of fact and

conclusions of law and 2) a reporter's record transcribing the evidence and argument

presented at any hearing held. The trial court shall cause the supplemental clerk's

record and reporter’s record, if any, to be filed with the clerk of this Court on or before

April 3, 2015. Should additional time be needed to perform these tasks, the trial court

may request same on or before that date.


      It is so ordered.


                                                        Per Curiam


Do not publish.




                                            3